UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4303


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TSAIKUWN ALDAGO HAIRSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:08-cr-00022-jlk-1)


Submitted:   December 29, 2010            Decided:   January 27, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark T. Williams, WILLIAMS, MORRISON, LIGHT & MOREAU, Danville,
Virginia, for Appellant. Timothy J. Heaphy, United States
Attorney, R. Andrew Bassford, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tsaikuwn Aldago Hairston appeals his convictions after

a jury trial of one count of conspiracy to distribute more than

fifty grams of cocaine base, and more than five kilograms of

cocaine   powder,    in     violation     of    21   U.S.C.         §§ 841(a)(1),      846

(2006), one count of possession of a firearm in furtherance of a

drug   trafficking    crime,       in    violation     of      18    U.S.C.     § 924(c)

(2006), one count of perjury, in violation of 18 U.S.C. § 1623

(2006), and one count of committing a criminal offense while on

pretrial release, in violation of 18 U.S.C. § 3147 (2006).                             He

claims the district court erred in: (1) denying his motion to

suppress evidence seized from a vehicle during a search incident

to a lawful arrest; (2) denying his motion in limine to exclude

evidence; and (3) denying his motion for judgment of acquittal.

Finding no error, we affirm.

            In reviewing the district court’s denial of Hairston’s

suppression   motion,       this    court      reviews    the       district      court's

factual     determinations         for     clear       error         and   any      legal

determinations de novo.            United States v. Kelly, 592 F.3d 586,

589 (4th Cir.), cert. denied, 130 S. Ct. 3374 (2010).                             Because

the    district     court     denied      Hairston’s        motion,        this     court

construes   the   evidence      “in      the   light     most       favorable     to   the

government,” the prevailing party below.                 Id.



                                          2
               A search incident to a lawful arrest is an exception

to     the    warrant      requirement         that    permits          “law    enforcement

officers       following     a   lawful       arrest       [to]    .    .   .   search      the

arrestee’s person and the area within his immediate control.”

United       States   v.   Murphy,      552    F.3d    405,       410   (4th    Cir.     2009)

(internal       quotation     marks     and        citations      omitted).         Hairston

contends that, under Arizona v. Gant, 129 S. Ct. 1710 (2009),

the search in this case could not be justified as a search

incident to a lawful arrest because he had already been removed

from the vehicle and secured in the police car when the police

conducted the search.

               However,     we   need    not       reach    the    Gant     issue      as   the

evidence obtained from the vehicle search is admissible under

the inevitable discovery doctrine.                     In 1984, the Supreme Court

recognized        the      “inevitable         discovery”          exception        to      the

exclusionary rule, stating that “when, as here, the evidence in

question would inevitably have been discovered without reference

to the police error or misconduct, there is no nexus sufficient

to provide a taint and the evidence is admissible.”                                    Nix v.

Williams, 467 U.S. 431, 448 (1984).

               Police officers frequently perform inventory searches

when    they    impound     vehicles      or       detain    suspects.          See,     e.g.,

Illinois v.       Lafayette,       462        U.S.    640,     648      (1983)      (holding

admissible evidence recovered during an inventory search of a

                                               3
shoulder bag possessed by a lawfully arrested person); South

Dakota v. Opperman, 428 U.S. 364, 376 (1976) (holding admissible

evidence   discovered    during     the    impoundment      of    an   illegally

parked automobile).      Such searches “serve to protect an owner’s

property while it is in the custody of the police, to insure

against claims of lost, stolen, or vandalized property, and to

guard the police from danger.”             Colorado v. Bertine, 479 U.S.

367, 372 (1987); see also United States v. Banks, 482 F.3d 733,

739 (4th Cir. 2007) (“A proper inventory search is merely an

incidental    administrative   step       following   arrest     and   preceding

incarceration, conducted to protect the arrestee from theft of

his possessions, to protect the police from false accusations of

theft, and to remove dangerous items from the arrestee prior to

his jailing.”) (internal quotation marks and citations omitted).

For the inventory search exception to apply, the search must

have “be[en] conducted according to standardized criteria,” such

as pursuant to a uniform police department policy, Bertine, 479

U.S. at 374 n.6, and performed in good faith, Banks, 482 F.3d at

739; see also United States v. Brown, 787 F.2d 929, 932 (4th

Cir. 1986).

           In   this   case,   if   the    officer    had   not    conducted    a

search incident to arrest, an inventory search of the car would

have been conducted, wherein the evidence in question would have

been   discovered.      Because     the   items   seized    would      have   been

                                      4
inevitably discovered, the district court was correct in denying

Hairston’s motion to suppress.

            Hairston next challenges the district court’s denial

of his motion in limine to exclude the evidence of the ion scan

results that indicated the presence of cocaine on money seized

from Hairston’s person and the vehicle he was driving.                           Hairston

contends        that   the   evidence         was   irrelevant          and      unfairly

prejudicial under Federal Rules of Evidence 402 and 403 and that

the method used to test the money was not reliable.

            “[R]elevance        typically       presents         a    low     barrier   to

admissibility.” United States v. Leftenant, 341 F.3d 338, 346

(4th Cir. 2003). Thus, evidence is relevant if it is “worth

consideration by the jury” or has a “plus value.”                           United States

v. Queen, 132 F.3d 991, 998 (4th Cir. 1997) (internal quotation

marks    omitted).       Rule    403    provides      a    “more      limited     bar   to

otherwise admissible evidence.”                United States v. Basham, 561

F.3d 302, 326 (4th Cir. 2009), cert. denied, 130 S. Ct. 3353

(2010).     Rule 403 “only requires suppression of evidence that

results in unfair prejudice — prejudice that damages an opponent

for reasons other than its probative value, for instance, an

appeal     to     emotion,   and       only    when       that       unfair     prejudice

substantially outweighs the probative value of the evidence.”

United States v. Mohr, 318 F.3d 613, 619-20 (4th Cir. 2003)

(internal quotation marks omitted).

                                          5
              Rule 702 of the Federal Rules of Evidence permits the

admission into evidence of an expert’s testimony if it concerns

(1) scientific, technical, or other specialized knowledge that

(2) will aid the trier of fact to understand or resolve a fact

in issue.       Fed. R. Evid. 702; Daubert v. Merrell Dow Pharms.,

Inc.,   509    U.S.    579,   592    (1993).           This    inquiry     requires    an

analysis of whether the reasoning and methodology underlying the

expert’s proffered opinion is reliable and whether such opinion

is relevant to the fact at issue.                      See id. at 591-95.            This

court reviews the district court’s evidentiary ruling for abuse

of discretion.        United States v. Brooks, 111 F.3d 365, 371 (4th

Cir. 1997).       “A district court abuses its discretion when it

acts arbitrarily or irrationally, fails to consider judicially

recognized      factors     constraining         its    exercise     of    discretion,

relies on erroneous factual or legal premises, or commits an

error of law.”        United States v. Delfino, 510 F.3d 468, 470 (4th

Cir. 2007).       After reviewing the record, we conclude that the

district    court     did   not   abuse     its    discretion       in    allowing    the

admission into evidence of the ion scan results.

              Hairston      lastly       challenges          the   district      court’s

decision denying his motion for acquittal and finding there was

sufficient evidence to convict him of conspiracy to distribute

crack   cocaine,       carrying      a    firearm       in    furtherance       of   drug

trafficking,     and     perjury.         This    court       reviews     the   district

                                           6
court’s denial of a motion for a judgment of acquittal de novo.

United States v. Kingrea, 573 F.3d 186, 194 (4th Cir. 2009).                            A

defendant challenging the sufficiency of the evidence faces a

heavy burden.          United States v. Beidler, 110 F.3d 1064, 1067

(4th Cir. 1997).           The verdict of a jury must be sustained “if,

viewing     the      evidence     in   the       light   most     favorable      to   the

prosecution,         the     verdict        is     supported       by     ‘substantial

evidence.’”         United States v. Smith, 451 F.3d 209, 216 (4th Cir.

2006) (citations omitted).

               Substantial       evidence    is    “evidence      that    a   reasonable

finder    of    fact    could     accept     as    adequate      and     sufficient    to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        Id. (internal quotation marks and citation omitted).

Furthermore, “[t]he jury, not the reviewing court, weighs the

credibility of the evidence and resolves any conflicts in the

evidence       presented.”         Beidler,       110    F.3d    at    1067     (internal

quotation       marks      and     citation        omitted).            “Reversal     for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                  Id. (internal quotation marks

and citation omitted).

               We   have   carefully    reviewed         the    record    and    conclude

that the evidence was sufficient to convict on all three counts.

See United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996)

(en banc) (discussing the elements of conspiracy to distribute

                                             7
and possess with intent to distribute crack cocaine); United

States     v.   Mitchell,     104   F.3d       649,    652    (4th       Cir.   1997)

(discussing     the     elements    of       possession      of    a     firearm   in

furtherance of drug trafficking); United States v. Wilkinson,

137 F.3d 214, 224 (4th Cir. 1998) (discussing the elements of

perjury).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented      in   the     materials

before   the    court   and   argument       would    not    aid   the    decisional

process.

                                                                            AFFIRMED




                                         8